

Exhibit 10.25B
AMENDMENT TO THE TAYLOR CAPITAL GROUP, INC. DEFERRED COMPENSATION PLAN
Effective August 18, 2014 the Taylor Capital Group, Inc. Deferred Compensation
Plan (the “Plan”) is amended as follows:
1.    Section 2.1 of the Plan is restated as follows:
2.1    “Administrator” means the Committee.
2.    Section 2.6 of the Plan is restated as follows:
2.6    “Company” means MB Financial, Inc.
2.    A new Section 2.16 is added to the Plan as follows:
2.16    “Committee” means MB 401(k) Profit Sharing Plan and Deferred
Compensation Plan Committee, or such other committee or individuals designated
by the Company.
3.    The first paragraph of Section 16.1 is restated as follow and the second
paragraph is deleted:
16.1    Administration. The Plan shall be administered by the Committee or, in
the discretion of the Committee, an officer of the Company. All references in
the Plan to the Administrator shall be understood to refer to the Committee or
its designee.
4.    Section 18 of the Plan is restated as follows:
The Committee or its designee shall have the right to amend the Plan at any time
subject to the provisions of Section 409A of the Code; provided, however, that
no such action shall, without the Participant’s consent, impair the
Participant’s right with respect to any existing account under the Plan.





